Case: 20-60943     Document: 00516170422         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 18, 2022
                                  No. 20-60943
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Maximiliano Betancourt Peralta,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 833 566


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Maximiliano Betancourt Peralta, a native and citizen of Mexico,
   petitions this court for review of a decision of the Board of Immigration
   Appeals (BIA) denying his motion to reopen his removal proceedings based
   upon his claim of ineffective assistance of counsel. Betancourt Peralta


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60943        Document: 00516170422        Page: 2    Date Filed: 01/18/2022




                                    No. 20-60943


   argues, as he did before the BIA, that his former attorney provided ineffective
   assistance in failing to properly prepare him for his immigration proceedings
   and failing to adequately explain the consequences of seeking voluntary
   departure. Further, he contends that his attorney provided ineffective
   assistance in advising him to withdraw his claims for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT), and
   pressuring him to accept a grant of voluntary departure.
          “To the extent that we review the BIA’s conclusions of law, our
   review is de novo; otherwise, we review the BIA’s decision under a highly
   deferential abuse-of-discretion standard.” See Diaz v. Sessions, 894 F.3d 222,
   227 (5th Cir. 2018) (internal quotations and footnote citation omitted).
   Ineffective assistance of counsel can be the basis for such a motion, but a
   showing must be made that absent the deficient performance, relief would
   have been granted. Mai v Gonzales, 473 F.3d 162, 165 (5th Cir. 2006);
   Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994). We assume that
   ineffective assistance of counsel may implicate due process concerns. See id.;
   Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).
          We are not compelled to find that the BIA’s decision was in error or
   the result of an abuse of discretion. The BIA’s findings—that Betancourt
   Peralta’s prior counsel met with him prior to his immigration hearing and
   discussed his pending applications for relief, including the potential
   weaknesses of his applications—were supported by substantial evidence. See
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). The same is true of the
   BIA’s findings that Betancourt Peralta’s prior counsel’s recommendation of
   voluntary departure as an alternative to pursuing his asylum, withholding of
   removal, and CAT claims based upon Betancourt’s own statements that he
   did not fear returning to Mexico was not unreasonable. Id. The evidence
   does not compel a contrary conclusion. Wang v. Holder, 569 F.3d 531, 536-37
   (5th Cir. 2009).



                                         2
Case: 20-60943     Document: 00516170422          Page: 3    Date Filed: 01/18/2022




                                   No. 20-60943


          Finally, despite Betancourt Peralta’s assertions to the contrary, “this
   court lacks jurisdiction to review the BIA’s discretionary decision not to
   invoke its sua sponte authority to reopen a case because there is no legal
   standard against which to judge that decision.” See Mejia v. Whitaker, 913
   F.3d 482, 490 (5th Cir. 2019) (internal quotation marks and citation omitted).
          Based upon the foregoing, the petition for review is DENIED in part
   and DISMISSED in part.




                                         3